 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:16-cr-216-KJD-VCF
 8                                            Plaintiff,                  ORDER
 9           v.
10   LONNY JOSEPH DITIRRO,
11                                          Defendant.
12          Before the Court is the Government’s Motion in Limine Regarding Admissibility of
13   Trade Inscriptions (#94) to which Defendant filed a Statement of Non-Opposition (#101). There
14   being no opposition, the Court GRANTS the Government’s Motion in Limine Regarding
15   Admissibility of Trade Inscriptions (#94).
16
17   Dated this 9th day of October, 2018.
18
19                                                _____________________________
                                                  Kent J. Dawson
20
                                                  United States District Judge
21
22
23
24
25
26
27
28
